UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4874 Tennessee Gas Pipeline Company (Exact Name of Registrant as Specified in Its Charter) Delaware 74-1056569 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer IdentificationNo.) ElPasoBuilding 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713)420-2600 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, par value $5 per share. Shares outstanding on May 9, 2008: TENNESSEE GAS PIPELINE COMPANY MEETS THE CONDITIONS OFGENERAL INSTRUCTION H(1)(a) AND (b) TO FORM10-Q AND IS THEREFORE FILINGTHIS REPORT WITH A REDUCED DISCLOSURE FORMAT AS PERMITTED BY SUCH INSTRUCTION. TENNESSEE GAS PIPELINE COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. FinancialStatements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk * Item4. Controls and Procedures 12 PART II— Other Information Item1. Legal Proceedings 13 Item1A. Risk Factors 13 Item2. Unregistered Sales of Equity Securities and Use of Proceeds * Item3. Defaults Upon Senior Securities * Item4. Submission of Matters to a Vote of Security Holders * Item5. Other Information 13 Item6. Exhibits 13 Signatures 14 * We have not included a response to this item in this document since no response is required pursuant to thereduced disclosure format permitted by General InstructionH to Form10-Q. Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtubillion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, or “ours”, we are describing Tennessee Gas Pipeline Company and/or our subsidiaries. i PART I— FINANCIAL INFORMATION Item1.Financial Statements TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended March31, 2008 2007 Operating revenues $ 245 $ 226 Operating expenses Operation and maintenance 81 76 Depreciation and amortization 45 42 (Gain)/loss on long-lived assets 16 (7 ) Taxes, other than income taxes 15 14 157 125 Operating income 88 101 Earnings from unconsolidated affiliate 4 4 Other income, net 4 5 Interest and debt expense (33 ) (32 ) Affiliated interest income, net 9 11 Income before income taxes 72 89 Income taxes 29 34 Net income $ 43 $ 55 See accompanying notes. 1 TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Inmillions, except share amounts) (Unaudited) March 31, 2008 December31, 2007 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 30 14 Affiliates 64 71 Other 16 27 Materials and supplies 38 34 Deferred income taxes 11 10 Other 11 9 Total current assets 170 165 Property, plant and equipment, at cost 4,044 4,048 Less accumulated depreciation and amortization 760 740 3,284 3,308 Additional acquisition cost assigned to utility plant, net 2,030 2,040 Total property, plant and equipment, net 5,314 5,348 Other assets Notes receivable from affiliates 1,116 1,034 Investment in unconsolidated affiliate 84 84 Other 54 52 1,254 1,170 Total assets $ 6,738 $ 6,683 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable Trade $ 33 $ 66 Affiliates 22 23 Other 50 56 Taxes payable 30 31 Accrued interest 44 24 Contractual deposits 34 32 Other 23 17 Total current liabilities 236 249 Long-term debt 1,604 1,603 Other liabilities Deferred income taxes 1,328 1,302 Regulatory liabilities 181 178 Other 52 57 1,561 1,537 Commitments and contingencies (Note 3) Stockholder’s equity Common stock, par value $5per share; 300shares authorized; 208shares issued and outstanding — — Additional paid-in capital 2,209 2,209 Retained earnings 1,128 1,085 Total stockholder’s equity 3,337 3,294 Total liabilities and stockholder’s equity $ 6,738 $ 6,683 See accompanying notes. 2 TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Inmillions) (Unaudited) Quarter Ended March31, 2008 2007 Cash flows from operating activities Net income $ 43 $ 55 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 45 42 Earnings from unconsolidated affiliate, adjusted for cash distributions — (4 ) (Gain)/loss on long-lived assets 16 (7 ) Deferred income taxes 25 101 Other non-cash income items (2 ) (2 ) Asset and liability changes (4 ) (112 ) Net cash provided by operating activities 123 73 Cash flows from investing activities Additions to property, plant and equipment (43 ) (39 ) Proceeds from the sale of asset — 35 Net change in notes receivable from affiliates (82 ) (71 ) Other 2 2 Net cash used in investing activities (123 ) (73 ) Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 TENNESSEE GAS PIPELINE COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We are an indirect wholly owned subsidiary of El Paso Corporation (ElPaso). We prepared this Quarterly Report on Form10-Q under the rules and regulations of the United StatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S.generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2007 Annual Report on Form10-K, which includes a summary of our significant accounting policies and other disclosures. The financial statements as of March 31, 2008, and for the quarters endedMarch 31, 2008 and 2007, are unaudited. We derived the condensed consolidated balance sheet as of December31,2007, from the audited balance sheet filed in our 2007 Annual Report on Form10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. Due to the seasonal nature of our business, information for interim periods may not be indicative of our operating results for the entire year. Significant Accounting Policies The information below provides an update of our significant accounting policies and accounting pronouncements issued but not yet adopted as discussed in our 2007 Annual Report on Form 10-K. Fair Value Measurements. On January 1, 2008, we adopted the provisions of Statement of Financial Accounting Standards (SFAS) No.157, Fair Value Measurements, for our financial assets and liabilities. The adoption of the standard did not have an impact on our financial statements. We elected to defer the adoption of SFAS No. 157 for our non-financial assets and liabilities until January 1, 2009. We are currently evaluating the impact, if any, that the deferred provisions of this standard will have on our financial statements. Measurement Date of Postretirement Benefits. Effective January 1, 2008, we adopted the measurement date provisions of SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans — an Amendment of FASB Statements No. 87, 88, 106, and 132(R) and changed the measurement date of our postretirement benefit plan from September 30 to December 31. The adoption of the measurement date provisions of this standard did not have a material impact on our financial statements. 2.
